Citation Nr: 1522048	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a bilateral tibia disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left patella and a torn left medial meniscus, status post medial meniscectomy.  

6.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Throughout the record the Veteran has periodically reported having symptoms of radiating pain, and he has walked with a limp due to the service-connected left knee disorder. The issues of secondary service connection for disorders of the right knee, bilateral tibia, bilateral ankle and back are therefore raised and the appeal is  remanded to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1. Provide the Veteran with VCAA notice as to substantiation of claims for secondary service connection and notice as to substantiation of claims for TDIU and assist him in obtaining any information. 

2.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) NOT CURRENTLY IN THE RECORD who treated him and/or the names and addresses of the medical facilities where he was treated for his service-connected left knee disorder, right knee, bilateral tibia, bilateral ankle and back disorder since January 2015.   

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of right knee, bilateral tibia, bilateral ankle and back disorder found to be present, as well as the severity of his service-connected left knee disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If any right knee, bilateral tibia, bilateral ankle and back disability(ies) is diagnosed, the VA examiner state whether the identified disorder(s) were caused or aggravated by the Veteran's service-connected left knee disorder, either through altered gait or  other physiological cause. 

With respect to the Veteran's claim for an increased rating for his service-connected left knee disorder, the examiner must report the following:

a.  The range of left knee flexion and extension;  

b.  Whether there is ankylosis of the left knee;  

c.  Whether there is recurrent subluxation or lateral instability of the left knee, and, if so, whether it is slight, moderate, or severe; 

d.  Whether there is locking pain and effusion into the left knee joint;

e.  Whether there is objective evidence of left knee pain, including, but not limited to crepitus; 
f.  Whether there is swelling, redness, or deformity of the left knee; 

g.  Whether the Veteran's left knee disorder affects his ambulation, standing, sitting, or ability to drive; 

h.  Whether the Veteran's left knee demonstrates a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

i.  Whether the left knee demonstrates weakened movement, atrophy, excess fatigability, and/or incoordination; 

With respect to the left knee, the examiner must review and comment on the Social Security Administration's grant of disability benefits, primarily, for the Veteran's left knee disorder.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5. When the actions above have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


